Title: From George Washington to John Tayloe, 12 March 1776
From: Washington, George
To: Tayloe, John



Dear Sir,
Cambridge March 12th 1776

I have just had the pleasure to receive your favour of the 6th Instt and am very glad to find by it that you, Mrs Tayloe & Family, are well.
I do not know a better hand than Colo. Francis Peyton to collect the Money due to the Sales of Colo. Mercers Estate—when collected, if the Situation of Affairs will admit of any Intercourse with Great Britain, I think the Bills may be made payable under good Indorsers to the Mortgagees, agreeable to the Power of Attorney under which we acted. As it never was my Intention to charge Colo. Mercer, or the Mortgagees any Commission for the trouble I took in the matter (unless something unknown to me at present should cast up) so, on the other hand I never intended to make myself, or Estate liable for Protested Bills—I see no propriety or justice in it—if every precaution wch prudence dictates, is taken in the purchase of Bills, no more can be expected. no more will I do.
What Lawyer to advise you to engage in the Room of the Attorney Genl I know not—you are much better acquainted with the Abilities of the Gentlemen at your Bar than I am, and know better how to chuse. Mr Mercer it cannot possibly be, because he is a party, & I believe has engaged both Mr Pendleton and Mr Wythe on his Side. the person next in reputation (if those Gentlemen are retaind.) should meet our choice; & him, as above, you can better point out than I can.
All my Military Operations have been so restraind for want of Powder, that little has been done to effect till within these eight days; when determining to take Post on Dorchester Neck (South of Boston, & with our other Works in a manner encircling of it) I found it necessary to draw of the Enemys attention from that spot as much as possible; in order to this, and at the

sametime to harass them, I began on Saturday Night the 2d Instt a Canonade and Bombardment of Boston—continu’d it on Sunday Night—and on Monday Night without the least Intermission, during which time (that is on Monday Night) I began my Works on Dorchester, and had so effectually diverted their attention from my main design that before Morning we were so securely fixed as to bid them defiance—however upon discovering what we were about the next Morning, they made great preparation to come out and Attack the Work, & had Imbarkd 3000 Men in Transports for the purpose; whilst all their light Infantry and Grenadiers were to have Imbark’d in Flatbottomd Boats to their Aid, but a storm which arose, or an appearance which they liked not, in our preparation to receive them, occasioned a disimbarkation and now they are preparing with the utmost precipitation to quit the Town; for what other place time only can tell; but as New York is most likely to be their object, I shall endeavour to meet them there. Our loss in this whole Canonade has been 6 killed & about as many wounded. theirs we know not, except that Six Men in one Barrack, & by one Ball, had all their Legs taken off—Mrs Washington joins me in respec[t]ful Complimts to Mrs Tayloe, yourself & Family, and to yr good Neighbours at Sabine Hall. I am Dr Sir Yr Most Obedt Servt

Go: Washington

